DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 30 September 2020 which is a national stage entry of PCT/US2018/044709, dated 31 July 2018.  Claims 1-15 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2015/0258228 A1) in view of Kim et al. (US 2014/0189563 A1).

As for independent claim 1, Cohen teaches a system comprising:
a display; a processor communicatively coupled to the display; and a logging module configured to execute on the process to: [(e.g. see Cohen paragraph 0007, 0012, 0046) ”The touch surface may be included within a touchscreen having an active display … Controller 280 includes a processor for controlling the functions of the device … a storage medium readable by a processing circuit and storing instructions for execution by the processing ].
receive a first indication of a user touch on the display, wherein the first indication comprises a location on the display [(e.g. see Cohen paragraph 0032 and Fig. 1) ”FIG. 1 illustrates an example of an operator having touched a touch input device. The finger 100 of the operator has touched or made a tactile contact with a device 110 having a touch input surface 120 such as a touch screen at a touch location 130, shown as a finger print … Upon touching the touch input, the operator's finger has potentially transferred pathogens to the touch input surface at touch location 130. A subsequent touch at touch location 130 may result in the pathogens being spread to another operator, thereby transmitting the pathogen and providing a mechanism for spreading disease”].
create a record of the first indication wherein the record corresponds to a time, and location that the first indication was received [(e.g. see Cohen paragraphs 0007, 0071) ”the time of the touch may be stored … the receiving accumulates the plurality of touch inputs at a first touch location for a first accumulated duration and a second touch location for a second accumulated duration”
receive a request to sanitize a surface of the display [(e.g. see Cohen paragraphs 0054, 0055) ”After accumulating touch locations and corresponding durations the trigger for selective sterilization of portions of the touch surface may be based upon by any of a number of events including the aforementioned determined absence of observers. It may also be based upon one or more of a manual input such as a gestural trigger indicating a sterilization request from an operator of the device, an accumulated total number of touch inputs, an accumulated total duration of touch inputs, atmospheric conditions, operator health conditions and the public health conditions … if: a long time had elapsed since the last sterilization … then selective sterilization may be triggered immediately”].
recall, responsive to the request, the record [(e.g. see Cohen paragraph 0064) ”When a touch input is received at step 1010, step 1012 determines the touch location and the corresponding touch location and accumulates the information. This step also makes determinations and accumulations for swipe and multi-touch touch inputs. Then step 1014 determines if it is appropriate to activate pixels for sterilization of the touch input. This determination may be based upon a number of elements including absence of observers, atmospheric conditions, health conditions, and number and duration of ].
send a second indication to the display, wherein the second indication indicates the location from the record on the display and the second indication corresponds to a position on the display to be sanitized [(e.g. see Cohen paragraphs 0007, 0064) ”then step 1016 selects pixels of the array for emitting ultraviolet light on the portion of the touch input corresponding to the touch locations. Then step 1018 determines the power level for illuminating each pixel, thereby modulating the luminosity of each pixel, and the duration of illumination of each pixel. This allows for each selected portion of the touch surface to be illuminated with a luminosity and a duration that is different from other portions of the touch surface. Step 1020 then activates the pixels for the determined durations and illuminations … selecting a portion of the touch surface based upon the touch location, and illuminating the portion with an ultraviolet light of a sterilization wavelength”].

Cohen does not specifically teach record corresponds to a date.  However, in the same field of invention, Kim teaches:
record corresponds to a date [(e.g. see Kim paragraphs 0131, 0136, 0140) ”The controller 180 can indirectly check place information, time information, and pollution information of the known place. In addition, the controller 180 may use weather information indicating a weather condition of the corresponding date so as to indirectly check a pollution level of the smartphone … assuming that the user carrying the smartphone stays in a dusty place such as a playground for a long period of time at a dust warning date, the controller 180 may determine an excessively high pollution level of the smartphone … The pollution level information may be pre-downloaded to the memory unit 160 using the wireless Internet module 113, may also be read from the memory unit 160 as necessary”].
Therefore, considering the teachings of Cohen and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the record corresponds to a date, as taught by Kim, to the teachings of Cohen because based on the date of use a high pollution level of the smartphone may be easily determined (e.g. see Kim paragraphs 0138, 0139).

As for dependent claim 5, Cohen and Kim teach the system as described in claim 1 and Cohen further teaches:
wherein the request to sanitize the surface is generated by a timer [(e.g. see Cohen paragraph 0055) ”Alternately if: a long time had elapsed ].

As for dependent claim 6, Cohen and Kim teach the system as described in claim 1 and Cohen further teaches:
wherein the request to sanitize the surface is generated based on a number of records passing a threshold, wherein the number of records correspond to user touches in a location [(e.g. see Cohen paragraph 0010) ”The method further comprises determining that a threshold has been reached based upon the accumulating of touch inputs and corresponding touch locations, wherein the rendering renders the user interface icon further based upon the determining of the threshold. The method further comprises determining that a threshold has been reached based upon the accumulating of touch inputs and corresponding touch locations; and activating an ultraviolet light source to emit ultraviolet light of a sterilization wavelength upon the touchscreen based upon the determining of the threshold. The touch inputs include finger inputs and stylus inputs, the accumulating separately accumulates finger inputs and corresponding finger input locations and stylus inputs and corresponding stylus input locations, and the determining determines the threshold based upon the ].
As for independent claim 7, Cohen and Kim teach a device.  Claim 7 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.  Further, Cohen teaches and the second indication indicates an intensity corresponding to a number of records corresponding to the location [(e.g. see Cohen paragraph 0065) ”Step 1110 determines the power level or luminosity of illumination and/or duration of activation for each selected pixel based upon accumulated touch duration”].

As for dependent claim 11, Cohen and Kim teach the device as described in claim 7; further, claim 11 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 12, Cohen and Kim teach the device as described in claim 7; further, claim 12 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 13, Cohen and Kim teach a method.  Claim 13 discloses substantially the same limitations as claim 1 and 6.  Therefore, it is rejected with the same rational as claim 1 and 6.

Claims 2-4, 8-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2015/0258228 A1) in view of Kim et al. (US 2014/0189563 A1), as applied to claim 1 above, and further in view of Nakayama (US 2010/0225662 A1).

As for dependent claim 2, Cohen and Kim teach the system as described in claim 1, but do not specifically teach receive, responsive to displaying the second indication, a third indication of sanitization on the display, wherein the third indication of sanitization comprises a location on the display corresponding to the second indication or create a sanitization record of the third indication wherein the sanitization record corresponds to a time and date that the third indication was received.  However, in the same field of invention, Nakayama teaches:
receive, responsive to displaying the second indication, a third indication of sanitization on the display, wherein the third indication of sanitization comprises a location on the display corresponding to the second indication [(e.g. see Nakayama paragraphs 0024, 0026, 0027 and Figs. 2A-D) ”the mode shifts to the "cleaning mode". As shown in FIG. 2B, the entire screen changes to a color in which dirt such as a fingerprint is easily visibly recognized (in the following, called "initial color"). In the "cleaning mode", the user cannot perform normal operation using the touch panel 16 … After shift to the "cleaning mode", when the user wipes the screen (the touch panel 16) with cloth or the like, as illustrated in FIG. 2C, the color of the screen in the ].
create a sanitization record of the third indication wherein the sanitization record corresponds to a time and date that the third indication was received [(e.g. see Nakayama paragraphs 0022, 0027, 0049, 0031, 0032) ”the "cleaning mode" (an example of a mode corresponding cleaning) is a mode for the user to clean the touch panel 16 … Although the color of the screen may change from the initial color to the cleaning completion color only after one wipe of the user, there is also a case that the color in a part changes ].
Therefore, considering the teachings of Cohen, Kim and Nakayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receive, responsive to displaying the second indication, a third indication of sanitization on the display, wherein the third indication of sanitization comprises a location on the display corresponding to the second indication or create a sanitization record of the third indication wherein the sanitization record corresponds to a time and date that the third indication was received, as taught by Nakayama, to the teachings of Cohen and Kim because it is easy to visually recognize the wiped position which allows the user to efficiently perform cleaning of the touch screen (e.g. see Nakayama paragraphs 0007, 0054).

As for dependent claim 3, Cohen and Kim teach the system as described in claim 2, but do not specifically teach the logging module further configured to send the sanitization record to a cloud-based sanitization tracking system.  However, Nakayama teaches:
the logging module further configured to send the sanitization record to a cloud-based sanitization tracking system [(e.g. see Nakayama paragraphs 0022, 0027, 0031, 0032, 0068) ”the "cleaning mode" (an example of a mode corresponding cleaning) is a mode for the user to clean the touch panel 16 … Although the color of the screen may change from the initial color to the cleaning completion ].


As for dependent claim 4, Cohen, Kim and Nakayama teach the system as described in claim 3 and Cohen further teaches:
wherein the request to sanitize the surface of the display is received from the cloud-based sanitization system [(e.g. see Cohen paragraph 0055) ”there is a local flu outbreak (as determined by the cell phone accessing the cloud for such information) … cloud based monitoring social media where the is an indication of operator flu like symptoms) … then selective sterilization may be triggered immediately”].

As for dependent claim 8, Cohen and Kim teach the device as described in claim 7; further, claim 8 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 9, Cohen and Kim teach the device as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 10, Cohen, Kim and Nakayama teach the device as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 14, Cohen and Kim teach the method as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 15, Cohen, Kim and Nakayama teach the method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2015/0090903 A1 issued to Cole on 02 April 2015.  The subject matter disclosed therein is pertinent to that of claims 1-15 (e.g. touch screen location cleaning).
U.S. PGPub 2015/0089754 A1 issued to Chan et al. on 02 April 2015.  The subject matter disclosed therein is pertinent to that of claims 1-15 (e.g. touch screen location cleaning).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174